EXHIBIT 10.1





$850,000,000
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of May 1, 2019
Among
BERRY GLOBAL, INC.,
as U.S. Borrower,
BERRY GLOBAL GROUP, INC.,
as Holdings,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Collateral Agent and Administrative Agent,
BARCLAYS BANK PLC and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and U.S.
BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS CAPITAL and WELLS
FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS CAPITAL and WELLS
FARGO BANK, NATIONAL ASSOCIATION,
as Joint Bookrunners







--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




ARTICLE I


DEFINITIONS


SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
68
SECTION 1.03.
Effectuation of Transactions
69
SECTION 1.04.
Exchange Rates; Currency Equivalents
69
SECTION 1.05.
Senior Debt
69
SECTION 1.06.
Effect of Restatement
69
SECTION 1.07.
Interest Rates
70



ARTICLE II


THE CREDITS


SECTION 2.01.
Commitments
70
SECTION 2.02.
Loans and Borrowings
71
SECTION 2.03.
Requests for Borrowings
72
SECTION 2.04.
Swingline Loans and Agent Advances
74
SECTION 2.05.
Letters of Credit
78
SECTION 2.06.
Funding of Borrowings
83
SECTION 2.07.
Interest Elections
84
SECTION 2.08.
Termination and Reduction of Commitments
85
SECTION 2.09.
Repayment of Loans; Evidence of Debt
86
SECTION 2.10.
Repayment of Revolving Loans
87
SECTION 2.11.
Prepayment of Loans
87
SECTION 2.12.
Fees
88
SECTION 2.13.
Interest
90
SECTION 2.14.
Alternate Rate of Interest
91
SECTION 2.15.
Increased Costs
93
SECTION 2.16.
Break Funding Payments
94
SECTION 2.17.
Taxes
95
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
98
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
100
SECTION 2.20.
Illegality
101
SECTION 2.21.
Incremental Commitments
101
SECTION 2.22.
Cash Collateral for Defaulting Lenders
103
SECTION 2.23.
Defaulting Lenders
104




--------------------------------------------------------------------------------



ARTICLE III


REPRESENTATIONS AND WARRANTIES


SECTION 3.01.
Organization; Powers
106
SECTION 3.02.
Authorization
106
SECTION 3.03.
Enforceability
106
SECTION 3.04.
Governmental Approvals
106
SECTION 3.05.
Financial Statements
107
SECTION 3.06.
No Material Adverse Effect
107
SECTION 3.07.
Title to Properties; Possession Under Leases
107
SECTION 3.08.
Subsidiaries
107
SECTION 3.09.
Litigation; Compliance with Laws
108
SECTION 3.10.
Federal Reserve Regulations
108
SECTION 3.11.
Investment Company Act
108
SECTION 3.12.
Use of Proceeds
108
SECTION 3.13.
Tax Returns
108
SECTION 3.14.
No Material Misstatements
109
SECTION 3.15.
Employee Benefit Plans
109
SECTION 3.16.
Environmental Matters
110
SECTION 3.17.
Security Documents
111
SECTION 3.18.
Location of Real Property and Leased Premises
112
SECTION 3.19.
Solvency
112
SECTION 3.20.
Labor Matters
113
SECTION 3.21.
Insurance
113
SECTION 3.22.
No Default
113
SECTION 3.23.
Intellectual Property; Licenses, Etc.
113
SECTION 3.24.
[Reserved]
113
SECTION 3.25.
Common Enterprise
113
SECTION 3.26.
Sanctioned Persons; Anti-Money Laundering; Etc.
114



ARTICLE IV


CONDITIONS OF LENDING


SECTION 4.01.
All Credit Events
115
SECTION 4.02.
Effectiveness of the Amendment and Restatement
116
SECTION 4.03.
Conditions Precedent to Initial Credit Event under Canadian Revolving Facility
119



ARTICLE V


AFFIRMATIVE COVENANTS






SECTION 5.01.
Existence; Businesses and Properties
121
SECTION 5.02.
Insurance
122
SECTION 5.03.
Taxes
122
SECTION 5.04.
Financial Statements, Reports, etc.
123
SECTION 5.05.
Litigation and Other Notices
125
SECTION 5.06.
Compliance with Laws
126
SECTION 5.07.
Maintaining Records; Access to Properties and Inspections
126
SECTION 5.08.
Use of Proceeds
126
SECTION 5.09.
Compliance with Environmental Laws
126
SECTION 5.10.
Further Assurances; Additional Security
127
SECTION 5.11.
Appraisals and Reports
128
 
SECTION 5.12.
Collateral Reporting
129
 
SECTION 5.13.
Accounts
129
 
SECTION 5.14.
Collection of Accounts; Payments
130
 
SECTION 5.15.
Inventory; Perpetual Inventory
132
 
SECTION 5.16.
Foreign Plans
132
 







SECTION 6.01.
Indebtedness
133
SECTION 6.02.
Liens
136
SECTION 6.03.
Sale and Lease-Back Transactions
140
SECTION 6.04.
Investments, Loans and Advances
141
SECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions
144
SECTION 6.06.
Dividends and Distributions
147
SECTION 6.07.
Transactions with Affiliates
149
SECTION 6.08.
Business of the Borrowers and the Subsidiaries
151
SECTION 6.09
Limitation on Modification of Indebtedness; Modifications of Certificate of
 
   
Incorporation, By-Laws and Certain Other Agreements;
151
SECTION 6.10.
Fiscal Year; Accounting
153
SECTION 6.11.
Availability Triggering Event
153
SECTION 6.12.
Qualified CFC Holding Companies
153
SECTION 6.13.
Canadian Defined Benefit Plans
153



ARTICLE VI


NEGATIVE COVENANTS


ARTICLE VII


EVENTS OF DEFAULT


SECTION 7.01.
Events of Default
154
SECTION 7.02.
Exclusion of Immaterial Subsidiaries
157
SECTION 7.03.
Holdings’ Right to Cure
157



ARTICLE VIII

THE AGENTS